EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Cheney Huang on 2/24/22.  
Note that applicant returned a phone call from 2/11/22.  The Final office action was mailed on 2/25/22 because of the delay in applicant responding to the voice message left by the examiner.  Nevertheless, agreement was made with allowable subject matter on 2/24/22.

Amendment to Claims
In claim 1, replace “(‘pass’ for the welding test)” with “(‘pass’ for a welding test, wherein a ‘pass’ for the welding test is that during the pulling of a welded strip with a seam of the composition, the seam remains intact)”.
In claim 18, replace “(‘pass’ for the welding test)” with “(‘pass’ for a welding test, wherein a ‘pass’ for the welding test is that during the pulling of a welded strip with a seam of the composition, the seam remains intact)”.

REASONS FOR ALLOWANCE
Claims 1-21 are pending.

Claims 1 and 18 are amended to correct the antecedent basis outlined in the Final rejection mailed 2/25/22.

As outlined previously in the Final office action, the rejections over US 2016/0264765 (herein Barry), WO 2014/105809 (herein Wu), US 2014/0288225 (herein Shipley), US 2014/0288225 (herein Shipley), WO 2018/049300 (herein Hu) and WO 2016/198243 (herein Miloud) are withdrawn in light of applicant's amendments and arguments filed 2/1/22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARK S KAUCHER/Primary Examiner, Art Unit 1764